The writ of error brings for review judgment *Page 775 
of conviction of the defendants of the larceny of a heifer in the Circuit Court of Taylor County.
The plaintiffs in error say that the question presented in this case is whether or not the plaintiffs in error "are guilty of the crime of the larceny of a heifer." Therefore, the only question presented is the sufficiency of the evidence to sustain the verdict of guilty.
Brumley, who was alleged to have been the owner of the heifer alleged to have been stolen, testified that the animal was a heifer of dark brindle color, marked crop-split in one ear and upper spare in the other ear. This is the identical description made in the indictment.
There may have been some conflict in the evidence as to whether the animal was a full grown cow or a heifer, but there is ample evidence to the effect that it was a heifer.
The plaintiff in error says in his brief, "all the evidence on the part of the State (R.P. 7 to 27 inclusive) shows without a doubt that the animal alleged to have been stolen was a cow." The testimony of Brumley above referred to appears on page 7 of the record. Therefore, the contention of the plaintiffs in error is not well founded.
We find no reversible error disclosed by the record and, therefore, the judgment should be affirmed.
So ordered.
Affirmed.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 776